Exhibit 99.1 LIVEREEL MEDIA CORPORATION (Formerly Noble House Entertainment Inc.) Consolidated Financial Statements For the Three and Six Months ended December 31, 2009 and 2008 (Unaudited) (Canadian Dollars) INDEX Page Notice of Disclosure of Non-Auditor Review of Interim Financial Statements 1 Unaudited Consolidated Balance Sheets 2 Unaudited Consolidated Statements of Operations and Comprehensive Loss 3 Unaudited Consolidated Statements of Cash Flows 4 Unaudited Consolidated Statements of Shareholders’ Equity 5 Condensed Notes to the Unaudited Consolidated Financial Statements 6-11 LiveReel Media Corporation Notice of Disclosure of Non-Auditor Review of Interim Financial Statements for the period ended December 31, 2009 Pursuant to National Instrument 51-102, Part 4, subsection 4.3(3)(a) issued by the Canadian Securities Administrators, if an auditor has not performed a review of the interim financial statements, they must be accompanied by a notice indicating that the financial statements have not been reviewed by an auditor. The accompanying unaudited interim consolidated financial statements of LiveReel Media Corporation for the three and six months ended December 31, 2009 and 2008 have been prepared in accordance with Canadian generally accepted accounting principles and are the responsibility of the Company’s management. The Company’s independent auditors, Schwartz, Levitsky, Feldman LLP, have not performed a review of the interim financial statements for December 31, 2009 in accordance with the standards established by the Canadian Institute of Chartered Accountants for a review of interim financial statements by an entity’s auditor. - 1 - LiveReel Media Corporation Consolidated Balance Sheets (Canadian Dollars) December 31, June 30, Note 2009 2009 (Unaudited) (Audited) Assets Current Bank $ 224,928 $ 398,408 Other assets 3 39,916 12,074 264,844 410,482 Liabilities Current Accounts payable and accrued liabilities 4 $ 42,409 $ 91,307 42,409 91,307 Shareholders' Equity Capital stock 5 6,656,265 6,656,265 Contributed surplus 326,951 326,951 Warrants 6 1,146,081 1,146,081 Deficit and comprehensive loss (7,906,862 ) (7,810,122 ) 222,435 319,175 $ 264,844 $ 410,482 Related Party Transactions (Note 8) Commitments and contingencies (Note 9) Approved by the Board”Gregg
